Citation Nr: 0615460	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-28 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for Parkinson's 
Disease.

2.  Entitlement to service connection for asbestosis.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The veteran had active service from September 1948 to June 
1952.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The appellant is the veteran's 
spouse and custodian.


FINDINGS OF FACT

1.  The veteran's current atypical Parkinsonism and diffuse 
Lewy Body pathology, including dementia, are not attributable 
to his active military service.

2.  The veteran is not currently diagnosed with asbestosis.

3.  The veteran's current pulmonary pathology is not 
attributable to his active military service.


CONCLUSIONS OF LAW

1.  The veteran's atypical Parkinsonism and/or diffuse Lewy 
Body disease is/are not the result of disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).

2.  The veteran does not have any asbestosis or other 
pulmonary disorder that is the result of disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify a claimant of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
and the appellant was notified of the information necessary 
to substantiate the veteran's service connections claim by 
correspondence dated in April 2003, November 2002, and July 
2005.  Those documents informed the veteran and the appellant 
of VA's duty to assist and what kinds of evidence the RO 
would help obtain.  

In those letters, and in the Statement of the Case (SOC), the 
RO informed the veteran and the appellant about what was 
needed to establish entitlement to service connection for 
Parkinson's Disease and for asbestosis.  Therefore, VA has no 
outstanding duty to inform the veteran or the appellant that 
any additional information or evidence is needed. 

Even if the veteran or the appellant was not provided with 
all of the required notice until after the RO had adjudicated 
the claims, "the veteran [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that any late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to any notification suggests that the case must be 
re-adjudicated ab initio to satisfy the requirements of 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2005) 
or the implementing regulations found at 38 C.F.R. § 3.159 
(2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA ascertained the unavailability of 
the veteran's service medical records other than the 
separation examination.  While the RO did undertake a search 
for alternative records such as SGO reports, none were found.  
Private medical records were obtained and associated with the 
claims file.  The veteran and the appellant were informed 
about the kind of evidence that was required and the kinds of 
assistance that VA would provide and they were supplied with 
the text of 38 C.F.R. § 3.159.  The veteran and the appellant 
did not provide any information to VA concerning available 
treatment records that they wanted the RO to obtain for them 
that were not obtained.  They were given more than one year 
in which to submit evidence after the RO gave them 
notification of the veteran's rights under the pertinent 
statute and regulations.  Therefore, there is no duty to 
assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did not 
advise the veteran or the appellant of such information, 
because each claim of entitlement to service connection is 
being denied, the questions of an appropriately assigned 
evaluation and the effective date for a grant of service 
connection are not relevant.  Proceeding with this case in 
its current procedural posture would not therefore inure to 
the veteran's or the appellant's prejudice.  

The veteran and the appellant were provided with notice as to 
the medical evidence needed for service connecting a 
disability, as well as the assistance VA would provide.  
Therefore, there is no duty to assist that was unmet and the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

This is a case in which the veteran's service records are not 
in evidence.  In cases where the veteran's service records 
are unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The heightened duty to assist the veteran in 
developing facts pertinent to his claim in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).

Where the claimant's service medical records have been 
destroyed or lost, the Board is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  In 
April 2002, the National Personnel Records Center (NPRC) 
reported that there were no service medical records on file 
for the appellant.  The NPRC also performed a search for 
alternative records for the veteran; the April 2004 report 
indicates that no SGO records were found for the veteran.  

In any event, the law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board 
to consider the applicability of the benefit of the doubt, to 
assist the claimant in developing a claim, and to explain its 
decision when the veteran's medical records have been 
destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The veteran underwent a service separation examination in 
June 1952.  The clinical evaluation of his lungs and chest 
was normal.  His neurologic evaluation was also normal.  The 
veteran's chest x-ray was normal at that time.

Review of the post-service medical evidence of record 
indicates that the veteran has been diagnosed with atypical 
Parkinsonism/diffuse Lewy Body disease.  There is a February 
1997 report from the veteran's treating neurologist at Kaiser 
Permanente to that effect.  In addition, there is a January 
2002 record, also from a treating neurologist at Kaiser 
Permanente, that states that the earliest onset of the 
veteran's Parkinson's Disease was in January 1990 - almost 
forty years after the veteran's discharge from service.  

In this case, there is no competent medical evidence 
suggesting a connection between the veteran's claimed 
atypical Parkinsonism and his military service.  Moreover, it 
is not shown that his current diffuse Lewy Body disease is 
proximately due to, the result of, or aggravated by service 
or by a service-connected disease or injury.  In this regard 
it is noted that service separation examination is negative 
for a diagnosis of any neurologic pathology.  There is no 
medical opinion of record etiologically relating the 
veteran's current atypical parkinsonism/Lewy Body 
disease/dementia to any in-service occurrence or event.  
After consideration of the entire record and the relevant law 
and cases, the Board finds that the veteran's 
parkinsonism/Lewy Body disease/dementia is not related to 
service or to any incident of service, including any claimed 
exposure to toxins or toxic substances.  While it is apparent 
that the veteran does suffer from parkinsonism/Lewy Body 
disease/dementia, the medical evidence of record as a whole 
supports the proposition that there is no etiological 
relationship between the origin of that condition and the 
veteran's military service.

Turning to the claim for service connection for asbestosis, 
the post-service medical evidence of record does not show any 
evidence of any post-service diagnosis or treatment for 
asbestosis.  While the appellant, in December 1998, indicated 
to the veteran's physician that the veteran had been exposed 
to asbestos, the treating physician did not conclude that the 
veteran had asbestosis.  Radiographic examination of the 
veteran has yielded findings of pleural thickening and 
parenchymal changes, but there is no clinical or radiographic 
diagnosis of asbestosis.  In the absence of proof of a 
current disease or injury, a grant of service connection is 
not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  As there is no competent evidence of record of 
any current asbestosis, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for asbestosis.

On the other hand, the veteran has been diagnosed with 
chronic obstructive pulmonary disease and pneumonia.  
However, neither of these conditions was demonstrated until 
many years after the veteran's separation from service.  In 
fact, a Kaiser Permanente clinical record, dated in January 
2002, states that the veteran's diagnosis was chronic 
obstructive lung disease (chronic bronchitis) and that the 
"earliest onset is 1/1/1955."  That date is two-and-a-half 
years after the veteran's discharge from service.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in or aggravated by service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  There must be medical 
evidence of a nexus relating an in-service event, disease, or 
injury and any current disability.  See Caluza v. Brown, 7 
Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 
(1993).  In this case, there is no evidence of any diagnosis 
of any asbestosis or any other chronic pulmonary disorder 
until many years after service, nor is there any competent 
medical opinion of record that links the development of COPD 
or chronic bronchitis to the veteran's active service.  In 
the absence a showing of a nexus between the current disease 
and the veteran's service, there can be no basis for granting 
the claim.  38 U.S.C.A. §§ 1110, 1131.

The possibility of a relationship between in-service exposure 
to toxins/toxic substances and the claimed conditions has 
been raised by statements and material submitted by the 
veteran and the appellant; specifically newspaper articles 
and excerpts from medical textbooks/treatises that explore 
the link between toxic substances and the development of 
various medical conditions, including Parkinson's Disease and 
pulmonary disease.  The Court has held that generic medical 
literature which does not apply medical principles regarding 
causation or etiology to the facts of an individual case does 
not provide competent evidence to establish the nexus 
element.  See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  However, medical treatise information may be 
regarded as competent evidence where "standing alone, [it] 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion."  Wallin v. 
West, 11 Vet. App. 509, 513 (1998).

The Board finds that none of the material submitted in this 
case appears to meet the standard set forth in Wallin because 
it does not delve into an association between the veteran's 
service and his currently demonstrated parkinsonism/Lewy Body 
disease/dementia or his COPD.  These articles and excerpts 
proffered by the veteran and the appellant are not regarded 
as helpful as not one of them applies the specific facts to 
this specific case.  Sacks v. West, 11 Vet. App. 314, 317 
(1998).

Finally, the Board notes that the veteran and the appellant 
have presented their own statements regarding the development 
his parkinsonism/Lewy Body disease/dementia and his pulmonary 
disease being etiologically related to his military service.  
However, the record does not show that either the veteran or 
the appellant is a medical professional, with the training 
and expertise to provide clinical findings regarding the 
nature and etiology of his parkinsonism/Lewy Body 
disease/dementia or his pulmonary disease.  Consequently, 
their statements are credible concerning the veteran's 
subjective complaints and his history; but they do not 
constitute competent medical evidence for the purposes of 
showing the existence of a nexus between current atypical 
parkinsonism/Lewy Body disease/dementia or pulmonary disease 
and the veteran's military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against each of the 
veteran's service connection claims.  Since the preponderance 
of the evidence is against each one of the service connection 
claims, the benefit of the doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.).


ORDER

Service connection for atypical parkinsonism/Lewy Body 
disease/dementia is denied.

Service connection for asbestosis, COPD and any other 
pulmonary or respiratory disorder is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


